Citation Nr: 0942646	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  03-00 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION
 
The Veteran served on active duty from September 1979 to 
October 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied an application to 
reopen a claim for service connection for a left ankle 
disability.  In September 2005, the Board reopened the claim 
and remanded it for further development.

A December 2007 Board decision denied service connection for 
a left ankle disability.  The Veteran submitted additional 
evidence for Board consideration within 90 days of the date 
the decision was issued.  The December 2007 decision was 
accordingly vacated in April 2008 for readjudication of the 
claim based upon the additionally submitted evidence.  38 
C.F.R. § 20.1304(b). 

In May 2008, the Board denied the Veteran's claim.  The 
Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, in a December 2008 Order, the Court 
vacated the Board decision and remanded the claim to the 
Board for readjudication, in accordance with the Joint 
Motion.


FINDINGS OF FACT

The Veteran incurred a left ankle injury in service, has had 
chronicity of symptomatology since his separation from 
service, and the competent medical evidence etiologically 
links a left ankle disability to service.


CONCLUSION OF LAW

A left ankle disability was incurred in active service.  38 
U.S.C.A. §§ 1131, 1112, 5107 (West 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he injured his left ankle in 
service while playing in a basketball tournament in 1983.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as arthritis, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of that service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The service treatment records do not contain findings, 
complaints, symptoms, or a diagnosis attributable to a left 
ankle disability.  On separation from service in  September 
1983, the Veteran's lower extremities were clinically 
evaluated as normal.

VA treatment records dated in September 1985 provide a 
history of recurrent pain and swelling of the left ankle 
since an injury during active duty in 1983.  On examination, 
range of motion was normal, but there was pain, tenderness, 
and minimal soft tissue swelling over the left lateral 
malleoulus.  The Veteran's condition was diagnosed as a 
chronic left ankle ligament injury.

The Veteran was afforded a VA examination of the left ankle 
in October 1985, at which time he provided a history of left 
ankle pain of two years in duration.  He stated that he 
fractured his ankle in service, though he underwent no 
surgery and was not provided with a cast.  The Veteran 
complained that his ankle ached upon exertion, was swollen, 
and that running was impossible.  Examination of the left 
ankle revealed soreness with mild swelling around the lateral 
malleolus.  His condition was diagnosed as chronic left ankle 
sprain and status-post fracture of left ankle.  However, an 
x-ray of the left ankle revealed no evidence of fracture, 
dislocation, or arthritis process.

VA medical records dated in March 2000 note the Veteran's 
complaints of chronic left ankle pain.  A June 2001 treatment 
record indicates that prior films revealed degenerative joint 
disease (DJD) and some evidence of old ankle fracture.  In 
July 2001, he complained of left ankle stiffness and pain.  
The impression from a left ankle x-ray was a chip of the tip 
of the medial malleolus that resulted from old trauma.  In 
October 2001, he was treated for left ankle pain.  An 
examination revealed a restricted range of motion.  VA 
medical records dated in April 2002 provide a history of a 
left ankle fracture from service.  There was persistent left 
ankle pain along the medial malleolus.  Further examination 
revealed a palpable bone spur adjacent to the medial 
malleolus with minimal lateral tenderness.  An x-ray revealed 
a bone spur along the medial malleolus and mild DJD.  The 
impression was degenerative joint disease with bone spur 
medially and post-tibial tendonitis.  In September 2002, the 
Veteran was noted to have an antalgic gait due to left ankle 
pain and was issued a cane. 
  
In a statement dated in September 2002, C.M.D., a former 
fellow serviceman who reported serving with the Veteran, 
stated that the Veteran injured his ankle in service during a 
sports tournament.  C.M.D. indicated that following the 
injury, the Veteran was unable to report to guard duty and 
was instead assigned to security  watch.  

In a January 2003 statement, a VA physician reported that he 
was provided a statement from a fellow serviceman of the 
Veteran, wherein the serviceman stated that the Veteran's 
ankle was injured while playing basketball in service.  The 
physician opined that the injury was consistent with x-rays 
performed at the VA in April 2000 and June 2001, which 
demonstrated a large well corticated bony density inferion to 
the tip of the medial malleolus, consistent with an old 
medial malleolus fracture fragment.

In statements dated December 2001 and January 2003, the 
Veteran's parents  reported that they had witnessed the 
Veteran experiencing problems with his ankle after discharge 
from service, and that the Veteran had related an ankle 
injury in service in 1983.  In February 2003, an acquaintance 
of the Veteran reported that for as long as he had known the 
Veteran, since 2001, the Veteran exhibited ankle problems 
that the Veteran attributed to an in-service injury.

In April 2004, the Veteran testified that he sought treatment 
at a VA Medical Center two to three months after the injury

VA medical records dated in November 2005 show that the 
Veteran complained of a left leg injury during service which 
resulted in a fracture and required him to wear a left ankle 
brace which he explained was a prosthetic foot.  He stated 
that he did not take any medications for the ankle pain.  The 
Veteran indicated that he bought an immobilizer type of 
padding from a flea market and required a brace.  Upon 
examination, there was tenderness over the medial malleolus 
area upon deep palpitation.  Inversion and aversion stress 
tests did not cause any pain or discomfort.  No instability 
was noted and range of motion was normal.  The impression was 
status-post left ankle injury with residuals.  An x-ray 
revealed a prior injury to the medial malleolus.  While the 
physician felt that he did not need a brace, an ankle sleeve 
was ordered.

VA clinical treatment notes from December 2005 to March 2006, 
reflect treatment for a left ankle disability, including the 
issuing of an ankle brace.

The Veteran underwent a VA examination in February 2007, and 
provided a history of a left ankle injury in service while 
playing basketball.  He also reported injuring  the left 
ankle from tripping over a curb in service.  On examination, 
range of motion was not limited by pain, fatigue, weakness, 
or lack of endurance.  An x-ray was normal and the assessment 
was chronic ankle strain.  In a May 2007 addendum to the 
February 2007 VA examination, the examiner determined that 
the Veteran's history was consistent with a fracture of the 
ankle that occurred in service.  The examiner opined that it 
was as likely as not that the Veteran's chronic ankle sprain 
was causatively related to the incident in service.  The 
rationale provided was that the x-ray demonstrated a true 
fracture of the ankle and that it was well accepted that the 
consequences of that type of injury could lead to chronic 
ankle strain due to slight alterations in biomechanical 
forces.

The Veteran can attest to factual matters of which he had 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  Washington v. Nicholson, 19 
Vet. App. 362 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions.  Therefore, his statements regarding causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency, a legal concept 
determining whether testimony may be heard and considered, 
and credibility, a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted).  Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  That would include weighing 
the absence of contemporary medical evidence against lay 
statements.

Where symptomatology is observable and identifiable by lay 
people and is capable of lay observation, a Veteran's lay 
testimony regarding that symptomatology in service represents 
competent evidence.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, noting that sometimes a 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue.  Once evidence is determined to be competent, 
the Board must determine whether that evidence is also 
credible.  Layno v. Brown, 6 Vet. App. 465 (1994).

On the basis of the service treatment records a left ankle 
disability was not affirmatively shown during service and 
service connection under 38 U.S.C.A. 
§1131 and 38 C.F.R. § 3.303(a) is not established.

Nevertheless the Veteran is competent to describe symptoms of 
injuries incurred in service, to include pain.  However, the 
service treatment records lack the documentation of the 
combination of manifestations sufficient to identify a 
chronic condition of the left ankle and sufficient 
observation to establish chronicity during service.  Because 
chronicity in service is not adequately supported by the 
service treatment records, then a showing of continuity of 
symptomatology after service is required to support the claim 
under 38 C.F.R. § 3.303(b).

After service, VA treatment records starting in 1985, nearly 
two years after service discharge, recorded complaints of 
pain pertaining to the left ankle and a diagnosis of chronic 
left ankle disability, along with a history significant for a 
left ankle injury during active duty in 1983.  While 
subsequent post-service medical evidence notes post-service 
left ankle injuries, the evidence consistently shows that the 
Veteran attributed his condition to the initial injury during 
active duty.  

Consistent with the medical history provided by the Veteran 
regarding his left ankle disability, witness statements noted 
that the Veteran's left ankle was symptomatic since service 
discharge and that he attributed his condition to an injury 
in service.  In September 2002, C.M.D. reported that while he 
served with the Veteran in active duty, the Veteran injured 
his ankle during a sports tournament.  The Board finds that 
the statements from the Veteran and witnesses in support of 
his claim, regarding the incurrence of a left ankle injury 
during service, and as to the continuation of such symptoms 
after his separation from service are credible.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Significantly, the competent medical evidence associates the 
Veteran's current left ankle disability to service.  In a 
January 2003 a VA physician determined that the in-service 
left ankle injury as described in a statement from a fellow 
serviceman of the Veteran, was consistent with post-service 
medical findings.  And in February 2007, a VA examiner opined 
that it was as likely as not that the Veteran's chronic ankle 
sprain was causatively related to the incident in service.  
The opinion was rendered after a review of the claims file 
and an examination of the Veteran, and a rationale in support 
of the opinion was provided.  As service connection may be 
granted for any disease first diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes a link to service, and as the competent 
evidence of record favors the claims, the Board finds that 
service connection for a left ankle disability is warranted.  
38 C.F.R. § 3.303(d).  

The Board finds that the Veteran's reports and witness 
statements, regarding a left ankle injury in active duty and 
continuation of symptoms after his separation from service, 
are credible.  His reports have been consistent and are 
adequately supported by medical evidence of record which 
documented a chronic left ankle disability approximately two 
years after discharge from service, which was attributed to 
an in-service injury.  The competent medical evidence of 
record etiologically links the Veteran's left ankle 
disability to service.  The Board finds that the evidence is 
at least in equipoise regarding whether the Veteran's left 
ankle disability was incurred during his service.  Therefore, 
reasonable doubt will be resolved in the Veteran's favor and 
the Board finds that the left ankle disability was incurred 
during his service.  Accordingly, service connection for a 
left ankle disability is granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left ankle disability is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


